Title: From John Adams to James Lloyd, 22 April 1815
From: Adams, John
To: Lloyd, James



Respected Sir
Quincy April 22 1815

I know not whether you have a Taste for Romances.? If you have, as I acknowledge I have, it is in my power to amuse You: perhaps as usefully, if not as agreably, as Amadis of Gaul, the History of the Seven Champions or Huon of Bourdeaux.
At present, Sir, I will give you, an Extract of a Letter dated New York. April 11, 1815. Subscribed W. S. Smith.
“On the subject of the correspondence between General Miranda and General Hamilton, and the contemplated emancipation of South America, the Edinburgh Review of October 1808, January 1809. Vol. 13. P. 277, gives the interesting Address of Don Juan Pablo y Gusman, a native of Arcquipa in Peru, and an ecclesiastic of the order of Jesus, to his Countrymen, which you will find preceeded by the observations of the Reviewers, page 289 and 290, detailing the Articles, proposed to the British Government by Miranda authorised by the South American Agents, who Sought Miranda, at Paris. This Document is dated Paris 22d of Decr. 1797. Miranda had a Conference with Mr Pitt in January. The Outline of the proceedings was fully agreed upon; and so far had the preparations advanced, that General Miranda, in a Letter to General Hamilton, dated April 6th. 1798 wrote as follows, ‘Cellci vous sera remise, mon cher et respectable Ami, par mon Compatriote Don —— charge des depeches, de la plus haute importance pour le President des Etats Unis. Il vous dira, confidentiellement, ce que vous voudrez apprendre, sur ce sujet. Il parait que la moment de notre emancipation, approche. et que l’Etablissement de la liberte, sur tout le continent du nouveau monde, nous est confié par la Providence. Le seul danger que Je prevois, c’est l’introduction des principes Français que empoisoneraient la liberté dans son berceau, et finiraient par detruire la votre.’ Nay, so far did the arrangement advance, that on the 19th of October, he wrote to the same Gentleman in the following terms, ‘Vos souhaits, sont en quelque sorte remplis, puisque on est convenu ici, que, d’un coté, on n’employera point, aux operations terrestres des troupes Anglaisses, vu que les forces auxiliaires de terre devront etre uniquement Americaines, tandis, que de l’Autre, la marine sera purement Anglais. Tout est applani, et on Attend seulement le fiat de votre illustre President, pour partir comme L’Eclair.’ Mr Shaw will redily furnish you with the Volume. I must call your Attention to the contents of page 293, and the note referring to a pamphlet entitled “Additional reasons for the immediate emancipation of South America, by William Burke, in short, the perusal of these Documents from page 277 inclusive will gratify your curiosity, and perhaps place that question in a different point of light, in which some Circumstances may have induced you to view them. In 1801 the Project was again revived. But the preliminaries of the Peace of Amiens being signed put a stop to its further progress. On the revival of the War in 1803, in 1804, under the Administration of Mr Pill, the South American question was again revived. In one of the Edinburg Magazines for one of the aforementioned years, you will find General Hamilton’s Answer to Miranda.”
I inclose Col. Smiths, Letter which I pray you to return to me. I have never read the Edinbourgh Reviews nor the pamphlet upon the subject for it always appeared to me to be no more entertaining or instructive than searching the Records of Bedlam. I may however hereafter look up the Volumes and Pages; for this subject must not Sleep. I may possibly find causes to laugh as heartily as I did at your Account of Dr Thorntons sublime Project of a Congress on the Summit of the highest of the Andes, with two or three hundred obedient submissive confederated Republicks at their feet; and why not civilizing and christianizing all Asia and Affrica as well as Europe and America? Surely the four quarters of the Globe want it very much.
With great and sincere Esteem, I am
John Adams